This proceeding was instituted before the board of audit in February, 1883, and afterward, by statute, transferred to the board of claims. The facts stated were substantially the same as those in People, ex rel. "That portion of the Cayuga Nation ofIndians residing in Canada," v. The Board of Commissioners ofthe Land Office, just decided by this court.* The appellant claimed to recover first, $448,000 as their share of all the annuities promised by the State to "The Cayuga Nation of Indians," by the treaties of 1789 and 1795, falling due since 1810; or, second, for a share of those accruing since June 1, 1849, or, failing in that, third, for a share of the annuities accruing since June 1, 1877; or, that being denied, then,fourth, for a share of the annuity becoming due June 1, 1883, and thereafter forever, according to the stipulations of those treaties.
The board of claims had no choice. They rejected the whole and each part of the claim; and among many serious obstacles in the way of a recovery, they pointed out one so obvious and insurmountable as to be justified without argument. The title to the proceeding indicates that whoever the claimants are, they have no personal, or even associate character; they assume to represent no one, and it is not pretended that they are authorized by statute to sue. If we look below the title, we find the cause of action is a treaty stipulation between "the State of New York" and "the Cayuga Nation of Indians." Its purpose was the acquisition of the Indian title to lands within this State, by the payment of a certain sum of money annually to that nation. It concerned, on one side, the general interests *Page 237 
of the State, and, on the other, the whole body of the Cayuga Nation. Within any meaning of the words, therefore, the transaction was public, and in no sense private. The treaties were made by competent authority, and are obligatory upon both parties. But if violated by either, the other contracting party can alone demand satisfaction, and neither a citizen of the State, nor a member of the "Indian Nation," nor any portion of those members, unless recognized by the State as such, can complain. (Same plaintiffs v. Comm'rs, supra.)* If, as the learned counsel for the appellant contends, the relator has "neither a country nor a government, nor independent functions or powers," it does not thereby acquire individual or general rights. If it has separated from its tribe, it is immaterial. So long as the State recognizes the tribal organization as existing, and deals with it as a nation, the courts and officers of the State must so regard it. The relator, however, still claims to be a portion of the nation, and so admits its actual existence. The claim it puts forward has no color, except from that fact, nor has it any title or interest separate from that of its tribe. If the claim exists at all, it is not a private one, and, consequently, the board of claims properly dismissed it. (Laws of 1876, chap. 444, § 2.)
The order appealed from should be affirmed.
All concur; FINCH, J., in result.
Order affirmed.
* Post, p.
* Post, p.